Citation Nr: 1145528	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-32 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Veteran represented by:  	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel






INTRODUCTION

The Veteran served on active duty from October 2002 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO granted, in part, the Veteran's claim for service connection for bilateral pes planus with plantar fasciitis and assigned a noncompensable (0 percent) disability rating, effective January 9, 2007.  This case has since been transferred to the Montgomery, Alabama RO.  

The Veteran filed a notice of disagreement (NOD) in March 2007, expressing her disagreement with the RO's assignment of initial disability ratings for bilateral pes planus with plantar fasciitis, tinea versicolor, calcaneal bone spur of the right foot, and status post repair, left hand laceration, ulnar digital nerve of the little finger in the March 2007 rating decision.  A statement of the case (SOC) was issued in September 2008.  The Veteran filed a timely substantive appeal, via a VA form 9, in October 2008, limiting her appeal to the issue of entitlement to an initial compensable disability rating for bilateral pes planus with plantar fasciitis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of an initial compensable disability rating for bilateral pes planus with plantar fasciitis must be remanded for further development.  In particular, the Board finds that a remand for a VA examination is necessary for the following reasons.  

Service treatment reports reflect that the Veteran had been treated for bilateral pes planus and plantar fasciitis since 2003.  In a December 2006 report of medical history, just prior to her separation from active service, she stated that she was unable to stand for prolonged periods due to her plantar fasciitis, she had painful and swollen joints in the feet causing inflamed heel spurs, and she used orthotic support for her feet.  X-rays taken at this time revealed bilateral pes planus and inferior calcaneal bony osteophytes.  

In a January 2007 VA pre-discharge examination, the Veteran reported that her plantar fasciitis started in 2003 and was caused by injury.  She stated that symptoms included pain and swelling.  Precipitating factors included prolonged standing and alleviating factors included rest.  The Veteran reported that pain was at a six out of 10 and flare ups occurred six times a year, lasting five hours.  A physical examination noted that all joints had a full range of motion, muscle strength was at a five out of five, and there were no findings of pain, weakness, fatigue, palpable swelling, or joint effusion.  Bilateral pes planus was noted.  The Veteran was diagnosed with bilateral pes planus.  

VA outpatient treatment reports from January 2007 to November 2007 reflect that the Veteran was treated for and diagnosed with plantar fasciitis.  During this period it was also noted that she had inserts and that the plantar fasciitis was inactive at present.  

In the October 2008 VA form 9, the Veteran argued that, due to her bilateral plantar fasciitis, she walked with a permanent limp, had constant pain every day, and was restricted from activities including running, jogging, and prolonged standing.  

In a November 2011 informal hearing presentation, the Veteran's representative argued that the Veteran had maintained that her symptoms associated with bilateral pes planus with plantar fasciitis were not adequately compensated by the noncompensable rating currently assigned.  He also noted that the pre-discharge examiner did not provide any information as to the extent of the severity of the disorder.  The representative noted that it appeared that there was an X-ray of the feet in the pre-discharge examination; however, the examination did not note the criteria to properly evaluate the pes planus disability.  As such, he argued that the case be remanded for an examination to provide a detailed description of the pathology necessary for the proper application of the rating criteria.  

In considering the statements of the Veteran and her representative, the fact that she has not been provided a VA examination of the feet throughout the duration of her appeal, and that she was provided a VA pre-discharge examination in January 2007, almost approximately five years ago, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

As the record reflects the Veteran had received continuing treatment at VA and no VA medical records have been associated with the file since November 2007, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from 2007 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  After the records specified in paragraph one (1) have been associated with the record or a negative response has been documented in the record, the AMC/RO should arrange for a VA examination of the Veteran to determine the extent and severity of her service-connected bilateral pes planus with plantar fasciitis.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All indicated studies should be performed, to include range of motion testing.  

The examiner is also asked to specify whether there is evidence of:  (1) weight-bearing line over or medial to the great toe; (2) inward bowing of the tendo Achilles; (3) pain on manipulation and use of the feet; (4) marked deformity (i.e. pronation, abduction, etc.); (5) pain on manipulation on use accentuated; (6) indication of swelling on use; (7) characteristic callosities; (8) marked pronation; (9) extreme tenderness on plantar surfaces of feet; (10) marked inward displacement and severe spasm of the tendo Achilles on manipulation; (11) and whether any marked pronation, extreme tenderness, or marked inward displacement are not improved by orthopedic shoes or appliances.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is asked to comment on the degree of severity of the Veteran's service-connected bilateral pes planus with plantar fasciitis (i.e. mild, moderate, severe, pronounced) and its affect on her employment and activities of daily living.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resorting to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


